ORDER
DENNIS J. OURY of HACKENSACK, who was admitted to the bar of this State in 1975, having pleaded guilty in the United States District Court for the District of New Jersey to Counts 1 and 11 of a Superseding Indictment, Criminal No. 08-616 (SRC), that charged respondent with conspiracy to defraud the Borough of Bergenfield in violation of U.S.C. § 1349, and failure to file a federal income tax return for tax year 2006, in violation of 26 U.S.C. § 7203;
And DENNIS J. OURY and the Office of Attorney Ethics having agreed to respondent’s temporary suspension from the practice of law and to restraints on his attorney accounts;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), DENNIS J. OURY is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DENNIS J. OURY pursuant to Rule 1:21-6, including but not *436limited to Attorney Trust Account 1057332, TD Bank, N.A., and Attorney Business Account 1057324, TD Bank, N.A., shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that DENNIS J. OURY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DENNIS J. OURY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.